GARRARD, Judge,
dissenting.
I respectfully dissent because I believe the majority has misconstrued the proper application of IC 86-4-3-11 in determining the sufficiency of signatures to support a remonstrance under the first statutory alternative: "A majority of the owners of land in the annexed territory." (The parties have stipulated that the second alternative applicable to the owners of more than 75% of assessed value has not been met.)
Here the parties stipulated that (1) if "landowners" are to be established by counting the number of tax duplicates, there are 8,026; (2) if the number of landowners means that a person owning multiple lots or tracts in the annexed area is only one owner of land, then the number of owners if 7,220; and (8) there were 8,859 valid signatures on the remonstrance.
The majority concludes that the statute should be interpreted to mean that a single owner of multiple parcels should count as a separate owner for each parcel. It then reverses because there were only 3,859 re-monstrators which is less than 50% of the 8,026 parcels.1
The problem I see in the majority's approach is that it leads to the incongruous result that if A owns fifteen lots and fourteen other parties each own one lot in the proposed annexation area, then A can sue-cessfully remonstrate although he is only one-fifteenth (6-%%) of the number of owners in the area, and conversely he can defeat any effort by all the other fourteen owners (93-%%) to remonstrate against an annexation.
It seems to me that the legislature clearly expressed a contrary intention. It established two bases upon which landowners might remonstrate. Under one a valid remonstrance might be filed by the owners of more than seventy-five percent of the assessed valuation in the area regardless of their numerical proportion of the total number of landowners in the area.
In the alternative, "a majority of the owners of land in the annexed territory" were also to be deemed sufficient to remonstrate. In my view this alternative is intended to apply numerically to the owners in the area. Certainly there is the problem, which the statute separately addresses, of multiple owners of interests in a single piece of property. But I believe the intent of the statute is to count an owner as one remonstrator whether he owns a single parcel or ten different lots. On that basis the trial court correctly determined that the number of landowners against which the number of remonstrators should be matched was 7,220 and that the remonstrance was therefore sufficient. In the language of the statute, the number of owners remonstrating constituted a majority of the owners in the area sought to be annexed.
I would therefore affirm.

. Even if I were to accept this view, the case should be remanded for a determination of how many of the 3,859 persons signing the remonstrance were entitled to more than one vote because they owned more than one parcel and the consequent determination of how many valid "votes" were represented.